Citation Nr: 0017417	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-06 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a fracture of the right patella, with traumatic 
roughening of the articular surface of the patella, and 
associated quadriceps atrophy, currently evaluated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion






INTRODUCTION

The veteran served on active duty from June 1972 to February 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the RO.

The veteran's representative has raised the issue of 
entitlement to service connection for arthritis of the right 
ankle secondary to the veteran's service-connected right knee 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  As that issue 
has not been developed for appellate review, it is referred 
to the RO for appropriate action.


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has stressed that, in evaluating 
disabilities of the joints, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination, and whether pain 
could significantly limit functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999).  The Court has indicated that 
these determinations should be made by an examiner and, if 
feasible, should be portrayed by the examiner in terms of 
additional loss in range of motion (i.e., in addition to any 
actual loss in range of motion noted upon clinical 
evaluation).

In the present case, the record shows that the veteran's 
service-connected right knee disorder was not evaluated in 
the manner contemplated by the Court when he was examined by 
VA in September 1998.  Although the report of that 
examination contains information relating to the clinically 
observed range of motion in the right knee, and indicates 
that the right knee was slightly weaker on extension than the 
left, the report does not contain a discussion relating to 
the level of additional 

impairment occasioned by weakness, or other factors, such as 
excess fatigability, 
and incoordination, or pain during flare-ups or with repeated 
use (the veteran has 
complained of fatigability, decreased endurance, and flare-
ups of pain and pain on 
use), expressed in terms of additional loss in range of 
motion.  Consequently, and because the record does not 
otherwise contain the information necessary to a proper 
rating of the veteran's disability, a remand is required.  
38 C.F.R. §§ 3.327, 4.2, 19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his right knee 
disorder that has not already been made 
part of the record, and should assist 
him in obtaining such evidence following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (1999).  The RO should make an 
effort to ensure that all relevant 
records of VA treatment have been 
obtained for review.  The veteran should 
be given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folder.

2.  After the above development has been 
completed, the RO should schedule the 
veteran for an orthopedic examination 
for purposes of assessing the scope and 
severity of his service-connected right 
knee disorder.  The examiner should 
review the claims folder and a copy of 
this remand before examining the 
veteran.  All indicated tests should be 
conducted.  The examiner should provide 
a detailed statement as to the extent to 
which the veteran's service-connected 
right knee 

symptomatology affects function and 
employability.  The examiner should 
specifically indicate whether the knee 
is ankylosed and, if so, whether it is 
ankylosed in full extension, or in 
flexion between zero and 10 degrees, 10 
and 20 degrees, 20 and 45 degrees, or at 
45 degrees or more; whether there is any 
evidence of recurrent subluxation or 
lateral instability and, if so, whether 
such subluxation and/or lateral 
instability is best described as slight, 
moderate, or severe in degree; whether 
the semilunar cartilage is dislocated 
and, if so, whether such dislocation is 
manifested by frequent episodes of 
"locking," pain, and effusion into the 
joint; whether the semilunar cartilage 
has been removed and, if so, whether 
there are present symptoms associated 
with such removal; and whether there is 
genu recurvatum and, if so, whether it 
is acquired, traumatic, and manifested 
by objectively demonstrated weakness and 
insecurity in weight-bearing.  The 
examiner should also indicate whether 
there is any evidence of impairment of 
the tibia or fibula in terms of malunion 
or nonunion.  If there is evidence of 
malunion of the tibia or fibula, the 
examiner should indicate whether the 
resulting disability is best described 
as slight, moderate, or marked in 
degree.  If there is evidence of 
nonunion of the tibia or fibula, the 
examiner should indicate whether loose 
motion is present and whether a brace is 
required.  The examiner should also 
fully describe any surgical scars 
identified in the vicinity of the knee, 
and should indicate whether there is any 
evidence that the scars are poorly 
nourished with repeated ulceration, 
tender and painful on objective 
demonstration, or otherwise causative of 
limitation of function.  If the knee is 
affected with arthritis, the examiner 
should offer 

an opinion as to whether it is at least 
as likely as not that the arthritis 
bears an etiological relationship to the 
veteran's service-connected post-
operative fracture of 
the right patella.  Finally, the 
examiner should conduct range of motion 
studies on the knee.  The examiner 
should first record the range of motion 
observed on clinical evaluation, in 
terms of degrees of flexion and 
extension.  If there is clinical 
evidence of pain on motion, the examiner 
should indicate the degree of flexion 
and/or extension at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is 
demonstrated clinically) due to these 
factors.  Specifically, the examiner 
should indicate whether the overall 
right knee disability picture, in terms 
of limited motion, and including any 
weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with flexion which is limited to 
15, 30, 45, 60, or more than 60 degrees, 
and/or extension which is limited to 45, 
30, 20, 15, 10, 5, or less than 5 
degrees.  A complete rationale for all 
opinions should be provided.

3.  After the above development has been 
completed, the RO should review the 
report of the examination to determine 
whether it complies with the 
requirements of the foregoing paragraph.  
If it does not, the report 

should be returned as inadequate, and 
arrangements should be made to ensure 
full compliance with the remand 
instructions.

4.  The RO should thereafter take 
adjudicatory action on the veteran's 
right knee claim.  In so doing, the RO 
should consider and apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
and the Court's decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The RO 
should also give consideration to the 
assignment of separate evaluations for 
laxity and limitation of motion of the 
knee in accordance with VAOPGCPREC 23-97 
(July 1, 1997), if appropriate.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


